A few days ago,
this Hall was the venue of an unprecedented landmark,
a historic gathering of a large number of heads of State
or Government who converged to review and assess
implementation of the Millennium Development Goals,
to renew their commitment to the United Nations and
the principles of its Charter and to underline their faith
10

and conviction in the valuable contribution of the
international Organization which, by promoting the
principles of peace, security and prosperity, is building
a better world — a world free of the problems and
challenges currently afflicting the international
community and forming a threat to world peace and
security. Those problems and challenges include
terrorism, poverty, hunger, the proliferation of weapons
of mass destruction, the spread of contagious diseases,
environmental degradation and the persistent and
flagrant violation of human rights. The international
gathering was an acknowledgement that multilateralism
is the only viable option for addressing those issues
and challenges, whose implications and dangers
transcend geographical borders. Therefore, because of
their nature, no country can confront them alone.
Although Kuwait welcomes the adoption of the
outcome document (resolution 60/1) of the High-level
Plenary Meeting, we express our disappointment that it
did not include the issues of disarmament and non-
proliferation. We hope that the international community
will reach a consensus regarding the importance of full
and non-selective implementation of all disarmament
treaties, particularly the Treaty on the Non-Proliferation
of Nuclear Weapons, whose three main pillars are nuclear
disarmament, non-proliferation and the peaceful uses of
nuclear energy. The international community must
redouble its efforts to totally eliminate all weapons of
mass destruction. We hope that the commitments and
obligations agreed upon will be duly implemented.
Kuwait, for its part, will fulfil its obligations and
comply with all relevant international conventions,
treaties and United Nations resolutions. We hope that
the next few years will see significant strides in the
efforts to achieve the Millennium Development Goals
by 2015 and that our joint efforts will result in the
streamlining of international cooperation and
coordination mechanisms.
In that context, Kuwait wishes to commend the
Secretary-General, Mr. Kofi Annan, for his efforts and
initiatives to reform the Secretariat with a view to
enhancing its accountability and transparency and
improving the performance of United Nations staff in
order to meet the demands of the constantly changing
international environment. Kuwait is actively
participating in the ongoing consultations on the reform
of United Nations organs such as the General Assembly,
the Economic and Social Council and the Security
Council.
We hope that a consensus will eventually be
reached on Security Council reform that will achieve
our common goal: improving the Council's role and
effectiveness, so that it can fulfil its Charter mandate,
which is the maintenance of international peace and
security. Council reform should also ensure broader
representation of regional groups, including in
particular Arab and Islamic representation, which
would make Council resolutions more transparent and
effective.
The phenomenon of terrorism has become a
direct and immediate threat to international peace and
security. Its dangers have spread to affect many
countries throughout the world. The 11 September
2001 attacks in the United States of America, the
events currently unfolding in Iraq and the recent
bombings in London and Sharm el-Sheikh have
provided indisputable proof that terrorism neither is
associated with, nor specifically targets, a particular
race, religion or culture. Therefore, the responsibility
for combating terrorism is collective and must be
shouldered by all Member States without exception.
While the State of Kuwait reaffirms its principled
position rejecting terrorism in all its forms and
manifestations, we wish to emphasize the need to
combat terrorism within a framework of international
legitimacy that recognizes the legitimate rights of
peoples and brings about justice and stability. We also
stress the importance of commitment and adherence by
Member States to the 12 international conventions on
terrorism, as well as to the International Convention
for the Suppression of Acts of Nuclear Terrorism,
which Kuwait signed last Friday. We believe that that
is the ideal way to eliminate this phenomenon, to curb
its effects and to tackle its root causes.
In that regard, the State of Kuwait reaffirms its
support for the proposal put forward by the Custodian
of the Two Holy Mosques, King Abdullah Bin
Abdulaziz Al-Saud of the fraternal Kingdom of Saudi
Arabia, to establish an international centre to fight
terrorism. We believe that such a centre would put in
place an effective mechanism for collecting and
exchanging information on this phenomenon.
Iraq continues to find itself in a critically difficult
situation of instability and insecurity because of the
almost daily terrorist attacks mounted by terrorist
groups, including the vanquished fleeing remnants
loyal to the former Iraqi regime. Those terrorist attacks
11

largely impede the efforts of the Iraqi Government to
rebuild in the wake of the devastation left by the
former regime as a result of its hostile policies towards
its own people and neighbouring countries.
The State of Kuwait continues to lend support to
our brothers in Iraq with a view to rehabilitating and
rebuilding their country. Our approach stems from our
belief that stability in Iraq is ultimately in the interest
of stability in this vital region of the world and would
have positive implications for its security and progress.
We are fully confident that the fraternal people of Iraq
will eventually overcome this difficult period in their
history and that they will persist in building democratic
institutions, in adopting the text of their new
constitution and in laying the ground for the
forthcoming legislative elections.
In the same vein, we wish to stress Kuwait's
commitment to the unity, sovereignty and political
independence of Iraq. The State of Kuwait looks
forward to establishing solid fraternal relations with
the new Iraq on the basis of mutual respect, good-
neighbourliness and adherence to bilateral agreements,
to the relevant United Nations resolutions and to the
resolutions of international legitimacy, as they
constitute the fundamental pillars of the new and future
relationship between the two brotherly countries.
Furthermore, we welcome the Iraqi Government's
determination to try the leaders of the former regime
for all the crimes against humanity that they have
committed against the people of Iraq. The trials should
also cover the crimes committed against the Kuwaiti
people, including the invasion of the State of Kuwait
and the killing of Kuwaiti prisoners and third-country
nationals.
Kuwait reaffirms its full support for the struggle
of the Palestinian people to attain all their legitimate
political rights. Kuwait demands that Israel move
forward in fulfilling all its commitments and
obligations under the relevant United Nations
resolutions, primarily Security Council resolutions 242
(1967), 338 (1973) and 1515 (2003), in accordance
with the principle of land for peace and the provisions
of the Arab peace initiative, the bilateral accords it
signed with the Palestinian Authority within the
framework of the peace process, and the road map,
with all its provisions and obligations. Israel must also
end its policy of oppressing the Palestinian people,
dismantle the separation wall and release all
Palestinian detainees.
The State of Kuwait views the Israeli withdrawal
from the Gaza Strip as a first step to be followed by
additional measures to be taken by Israel to end the
occupation, in compliance with the relevant United
Nations resolutions and in preparation for the
establishment of an independent Palestinian State on
Palestinian national soil, with Al-Quds Al-Sharif as its
capital. Kuwait hopes that the Israeli withdrawal will
lead to the resumption of peace efforts in the region to
ensure full Israeli withdrawal from the occupied Syrian
Arab Golan to the borderline of 4 June 1967 and its
withdrawal from the rest of the Arab territory in
southern Lebanon. Thereafter, a settlement should be
reached through negotiations among all parties
concerned to establish a just, comprehensive and
lasting peace in the region — a peace that would be
enhanced by making the Middle East region, including
the Gulf region, a zone free of weapons of mass
destruction.
In view of Kuwait's keen interest in the
maintenance of security and stability in the Gulf region
and given our close ties with the brotherly United Arab
Emirates and with the friendly Islamic Republic of
Iran, we support the position of the member States of
the Gulf Cooperation Council regarding the three
islands of the United Arab Emirates. It is our hope that
the two countries will agree on a negotiation
mechanism to resolve their dispute over the three
islands, in accordance with the principles and norms of
international law and good neighbourly relations.
It is our sincere hope that the resolutions on the
promotion of sustainable development adopted at
numerous international meetings and conferences
convened by the United Nations and other
organizations, as well as those goals in the High-level
Plenary Meeting's outcome document, will lay the
groundwork for a new partnership between the
developed and the developing nations, thus
contributing to the stability and the growth of
economic relations among those States. We also hope
that those resolutions will help create a balanced and
fair international trading system in which each party
assumes its responsibilities.
To create that kind of partnership, the economic
structures of the developing countries need to be
strengthened and the developed countries should fulfil
12

their pledges to provide financial and technical
assistance and alleviate and cancel the debts of the
poorest countries. They should also remove trade
restrictions and tariffs on products made in poor
countries and give those countries access to
technology, enabling them to fully participate in the
new economic system. All these measures would help
put their peoples on the right track to development and
prosperity.
In that context, the State of Kuwait is proud to
have honoured all its international obligations. It will
continue to support economic development
programmes in developing countries through the
Kuwait Fund for Economic Development. For the
record, the Fund has so far extended $12 billion in
development assistance to more than 100 countries in
various regions of the world. Kuwait will also strive to
ensure the stability of global oil markets, with a view
to maintaining the pace of development and economic
growth for all.
As we observe the sixtieth anniversary of the
establishment of the United Nations, Kuwait remains
hopeful, confident and optimistic about the role of the
United Nations and its capability to deal with
international issues that pose a threat to world peace
and security.
To that noble end, the international community
must rally behind the United Nations and forge ahead
at an even faster pace. We look forward to sincere and
meaningful cooperation and partnership to tackle the
current challenges. Furthermore, we must strive to
create a future characterized by the values and ideals of
freedom, justice and equality which, together, underpin
security and stability across the world.